DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 24 June 2021 have been fully considered but they are not persuasive. 
Applicant argues that amended claim 45 recitation of the uniform outside diameter non-tapered cylindrical spinal core is supported directly on said foundation overcomes Stark because central support column of Stark is spaced apart from the ground, the examiner respectfully points to Stark ¶65 where Stark clearly discloses the lower end 38 of the support column 30 can correspond with the ground level, therefore, the argument is not persuasive.
In terms of the words massive and adequate, the Examiner pointed out during an interview that these words would raise indefiniteness issues, see below.
Applicant further argues that Stark discloses a foundation system for a tower, not the tower itself, and points to a Declaration submitted for parent application 15/055,047; the examiner respectfully points out to Stark disclosing the tower being able to support wind turbines (¶2); the uniform outside diameter non-tapered cylindrical spinal core extending the entire length to the supported structure (¶56 sentence 2-3), therefore, the arguments are not persuasive.
	Applicant further argues that the examiner’s statement that Stark does not explicitly teach a nacelle mounted on a top end of…the spinal core being interesting because it highlights the Stark does not have a tower and only a foundation of one; the examiner respectfully points out that the statement is made as part of the prima facie case of obviousness analysis requirements. It is clear that Stark does 
	Applicant further argues that Bagepalli does not teach a reduced-size central spinal core and that Bagepalli’s cables do not resist moments on their own; the examiner respectfully points out that said reduced-size central spinal core and elements that resist moments are disclosed by Stark, Bagepalli is used for the teaching of a taut tenting sheath, therefore, the argument is not persuasive. 
Applicant further that the applicant’s invention used a tensioned structural enclosure in the form of taut tenting sheath as a tensioned structural membrane, however, this argument attaches extra limitations that are not required by the claims, therefore, the argument is not persuasive.
Applicant further argues that the current invention inherently involves a method and therefore, a new claim drawn to a method was added, the examiner respectfully points out that no support was found in the original disclosure for said method, therefore, the newly added method claim raises the issue of new matter, see below.

Claim Objections
Claims 15 and 45-47 are objected to because of the following informalities. 

Claim 15 recites “a plurality of axially loaded tubular arms” in line 9 and also recites “said axially loaded tubular arms” in line 23-24; for claim terminology consistency purposes, the examiner respectfully recommends reciting “said plurality of axially loaded tubular arms” in line 23-24.

Claim 45 recites “a uniform outside diameter non-tapered cylindrical spinal core” in line 3 and also recites “said spinal core” in line 6 and line 11; for claim terminology consistency purposes, the examiner respectfully recommends reciting “said uniform outside diameter non-tapered cylindrical spinal core” in line 6 and line 11.

Claim 46 recites “said spinal core” in line 6 and depends from claim 45 which recites “a uniform outside diameter non-tapered cylindrical spinal core” in line 3; for claim terminology consistency purposes, the examiner respectfully recommends reciting “said uniform outside diameter non-tapered cylindrical spinal core” in claim 46.

Claim 47 recites “a non-tapered cylindrical spinal core” in line 3 and also recites “said core” in line 5 and “said spinal core” in line 7-8; for claim terminology consistency purposes, the examiner respectfully recommends reciting “said non-tapered cylindrical spinal core” in line 5 and line 7-8.

Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 47 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Newly added claim 47 is directed to a “method for increasing the height of a tower … extending the height the height of a non-tapered cylindrical spinal core of said tower without changing an outside diameter thereof …” but the originally disclosure does not support said method and step limitations. As an example the word “increasing” was not found to be disclosed in the context of increasing a height, the word “extending” was not found at all and the variation “extend” was not found to be disclosed in the context of extending a height. Therefore, the method claim and associated step limitations in claim 47 contain new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

The term "adequate" in claim 47 is a relative term which renders the claim indefinite.  The term "adequate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Note that the term adequate could be interpreted by a person of ordinary skills in the art as a specific magnitude while the examiner or applicant could interpret the term adequate as different magnitudes since no specific standard is provided by the claims or specification defining the term adequate, therefore, the claim is rendered indefinite.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 38 and 45-47 (as far as claim 47 is definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark (US 20090217607 A1; also published as US 8,109,057 B2) in view of Schellstede (US 20140015255 A1; also published as US 9,347,433 B2).

Regarding claim 45, Stark teaches a reduced profile wind turbine tower (Fig.1/2) comprising: 
a foundation either on ground (Fig.1/2, 50/52) or in water;
a uniform outside diameter non-tapered cylindrical spinal core (Fig.1, 30) supported directly on said foundation (¶65, note “a predetermined distance D below the ground, which, as shown, can correspond to the lower end 38 of the support column 30”) and extending up vertically directly from the foundation (Fig.2); 
tubular arms (Fig.1/2, 62) or post-tensioned cables are distributed around said spinal core for increasing stiffness of said tower a greater heights of said tower (note that the tubular arms by being connected to the spinal core will help increasing stiffness of the tower at greater heights); 
Stark further discloses the tower being able to support wind turbines (¶2); the uniform outside diameter non-tapered cylindrical spinal core extending the entire length to the supported structure (¶56 sentence 2-3); however, Stark does not explicitly teach a nacelle mounted on a top end of said spinal core; wind turbine blades extending out from said nacelle.
Schellstede teaches a wind turbine assembly (Fig.1). Schellstede further teaches the wind turbine having a nacelle mounted on a top end of a core (Fig.1); wind turbine blades extending out from said nacelle (Fig.1); and tubular arms terminating substantially adjacent said nacelle (Fig.7, 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the wind turbine tower system of Stark by having a nacelle mounted on a top end of said spinal core; wind turbine blades extending out from said nacelle as taught by Schellstede because this would result in combining prior art elements (wind turbine tower system of 

Regarding claim 15, Stark and Schellstede further teach said tubular arms comprise a plurality of axially loaded tubular arms (Stark Fig.1/2, 62) surrounding said uniform outside diameter non-tapered cylindrical spinal core spaced therefrom, anchoring in said foundation and extending up from said foundation either vertically (Stark ¶59 sentence 1) or sloped (Stark ¶59 sentence 2) and terminating substantially adjacent the upper end of the uniform outside diameter non-tapered cylindrical spinal core (Stark, note continuous shear wings Fig.1/2, 20/22 extending proximate the upper end (Fig.2, 39) of the uniform outside diameter non-tapered cylindrical spinal core, ¶57 sentence 9-10, and are secured to the uniform outside diameter non-tapered cylindrical spinal core at 24 and to the plurality of axially loaded tubular arms at 26), to resist both tension and compression forces imposed thereon and to substantially reduce the bending moments on said uniform outside diameter non-tapered cylindrical spinal core (Stark, note that the tubular arms by being connected to the uniform outside diameter non-tapered cylindrical spinal core will help reducing the bending moments and resist tension and compression forces imposed on it); 
continuous shear wings (Stark Fig.1/2, 20/22) extending out from an outer surface (Stark Fig.1, at 24) of said uniform outside diameter non-tapered cylindrical spinal core joined with said axially loaded tubular arms (Stark Fig.1, at 26), and said continuous shear wings are radially extended flat plates (Stark Fig.1/2) extending from said foundation to a top end of said axially loaded tubular arms (Stark, note continuous shear wings Fig.1/2, 20/22 extending proximate the upper end (Fig.2, 39) of the uniform outside diameter non-tapered cylindrical spinal core, ¶57 sentence 9-10, and are secured to the uniform outside diameter non-tapered cylindrical spinal core at 24 and to the plurality of axially loaded tubular arms at 26); and


Regarding claim 16, Stark and Schellstede further teach said spaced bracing rings comprise spaced disc-shaped bracing rings (Stark Fig.1/2, 40a/40b)

Regarding claim 17, Stark and Schellstede further teach said plurality of axially loaded tubular arms terminate below said nacelle (Stark, note continuous shear wings Fig.1/2, 20/22 extending proximate the upper end (Fig.2, 39) of the uniform outside diameter non-tapered cylindrical spinal core, ¶57 sentence 9-10, and are secured to the uniform outside diameter non-tapered cylindrical spinal core at 24 and to the plurality of axially loaded tubular arms at 26; therefore, when a nacelle from Schellstede is combined with the tower system of Stark, said axially loaded tubular arms would terminate below said nacelle).

Regarding claim 38, Stark and Schellstede further teach said tower is made of materials selected from the group consisting of steel (Stark ¶55 last sentence; ¶58 sentence 2; ¶60 last sentence).

Regarding claim 46, Stark and Schellstede further teach said tubular arms (Stark Fig.1/2, 62) or post-tensioned cables are capable of resisting both tension and compression forces and are provided for reducing and modifying the bending moment imposed on said spinal core (Stark, note that the tubular arms by being connected to the spinal core will help reducing the bending moments and resist tension and compression forces imposed on it).

claim 47, Stark teaches a method of increasing the height of a tower without an accompanying increase in profile (Fig.1/2) comprising the steps of: 
extending the height of a non-tapered cylindrical spinal core (Fig.1, 30) of said tower without changing an outside diameter thereof (Fig.1/2; ¶56 sentence 2-3, note the non-tapered cylindrical spinal core extending the entire length to the supported structure);
using tubular arms (Fig.1/2, 62) or post-tensioned cables distributed around said spinal core for adequate stiffness of said tower at greater heights of said tower instead of tapering said tower which would result in the tower having the footprint of a tapered-tube tower (note that the tubular arms by being connected to the spinal core will help increasing stiffness of the tower at greater heights without having the footprint of a tapered-tube tower).
Stark further discloses the tower being able to support wind turbines (¶2); the uniform outside diameter non-tapered cylindrical spinal core extending the entire length to the supported structure (¶56 sentence 2-3); however, Stark does not explicitly teach mounting a nacelle on a top end of said core having wind turbine blades extending therefrom.
Schellstede teaches a wind turbine assembly (Fig.1). Schellstede further teaches the wind turbine having a nacelle mounted on a top end of a core (Fig.1); wind turbine blades extending out from said nacelle (Fig.1); and tubular arms terminating substantially adjacent said nacelle (Fig.7, 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Stark by mounting a nacelle on a top end of said core having wind turbine blades extending therefrom as taught by Schellstede because this would result in combining prior art elements (wind turbine tower system of Stark with nacelle and blades of Schellstede) according to known methods to yield predictable results (a complete wind turbine system with wind energy capturing and converting means).

Claim 31 (as far as the claim is definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark (US 20090217607 A1; also published as US 8,109,057 B2) in view of Schellstede (US 20140015255 A1; also published as US 9,347,433 B2) as applied to claim 15 above, and further in view of Bagepalli et al – hereafter Bagepalli – (US 20110138704 A1).
Stark and Schellstede teach all the limitations of claim 15, see above, however, do not teach said reduced profile wind turbine tower is enclosed, at least partially, by a taut tenting sheath.
Bagepalli teaches a wind turbine assembly (Fig.1). Bagepalli further teaches the wind turbine having a wind tower (Fig.1, 110; Fig.9, 615), said wind tower is enclosed, at least partially, by a taut tenting sheath (Fig.9, 810) which can provide protection (paragraph 33 sentence 5). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the wind turbine tower of Stark and Schellstede by having said reduced profile wind turbine tower is enclosed, at least partially, by a taut tenting sheath as taught by Bagepalli because this sheath could provide protection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Primary Examiner, Art Unit 3745